141 F.3d 1167
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.CHICAGO TRUCK DRIVERS, Helpers & Warehouse Workers UnionPension Fund, a pension trust;  George Ossey; TonyCullotta;  John Broderick; William H.Carpenter, the presenttrustees, Appellees,v.BROTHERHOOD LABOR LEASING, a Missouri corporation;  MFILeasing Company, a Missouri corporation;  Falls CityIndustries, Inc., a Kentucky corporation;  MiddlewestFreightways, Inc., a Missouri corporation, Appellants.
No. 97-3169.
United States Court of Appeals, Eighth Circuit.
Submitted March 9, 1998.Filed March 18, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before BOWMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and MONTGOMERY, District Judge.1
PER CURIAM.


1
Defendants appeal the summary judgment entered against them by the District Court2 awarding plaintiffs interim payments of withdrawal liability under the Employee Retirement Income Security Act of 1980.  The judgment is based on the court's determination that defendants were under common control with Be-Mac Transport, Inc. on the date of Be-Mac's complete withdrawal from the Chicago Truck Drivers, Helpers and Warehouse Workers Union (Independent) Pension Fund.


2
Having considered the briefs, the record, and the arguments of the parties, we conclude that the judgment of the District Court is correct.  No error of law appears, and an opinion would add nothing of substance to the thorough and well-written opinions of the District Court.  Accordingly, we forego extended discussion.



1
 The Honorable Ann D. Montgomery, United States District Judge for the District of Minnesota, sitting by designation


2
 The Honorable David D. Noce, United States Magistriate Judge for the Eastern District of Missouri, acting pursuant to the consent of the parties under 28 U.S.C. § 636(c)